Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(1) Claim 1, line 1, before “glass”, delete “Laminated” and insert “A laminated”.
(2) Claim 1, line 2, after “first” and before “and”, insert “glass plate”.
(3) Claim 1, line 2, after “glass” and before “facing”, delete “plates” and insert “plate”.
(4) Claim 1, line 3, after “first” and before “and”, insert “glass plate”.
(5) Claim 1, line 3, after “and” and before “second”, insert “the”.
(6) Claim 1, line 3, after “glass” and before “and”, delete “plates” and insert “plate”.
(7) Claim 3, line 3, after “first” and before “and”, insert “glass plate”.
(8) Claim 3, line 3, after “and” and before “second”, insert “the”.
(9) Claim 3, line 3, after “glass” and before “is”, delete “plates” and insert “plate”.
(10) Claim 4, line 6, after “first” and before “and”, insert “core layer”.
(11) Claim 4, line 6, after “and” and before “second”, insert “the”.
(12) Claim 4, line 6, after “core” and before “is”, delete “layers” and insert “layer”.
(13) Claim 5, line 6, after “first” and before “and”, insert “core layer”.
(14) Claim 5, line 6, after “and” and before “second”, insert “the”.
(15) Claim 5, line 6, after “core” and before “is”, delete “layers” and insert “layer”.
(16) Claim 10, line 3, after “and” and before “infrared”, delete “an” and insert “the”.
(17) Claim 10, line 8, after “first” and before “and”, insert “core layer”.
(18) Claim 10, line 8, after “and” and before “second”, insert “the”.
(19) Claim 10, line 8, after “core” and before “.”, delete “layers” and insert “layer”.
Authorization of this examiner’s amendment was given in an interview with Chika Iitoyo on 05/26/2021. 

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Chen et al. disclose a laminated glass comprising glass plates and an intermediate film disposed between the glass plates, wherein the intermediate film consists of 4 skin layers and 3 core layers or 5 skin layers and 4 core layers that are alternatively laminated, wherein the skin layers have glass transition temperature of about 35 C or greater and the core layers have glass transition temperature of 4 C or less. The skin layers and core layers comprise polyvinyl butyral resin and plasticizer. Chen et al. do not disclose the intermediate film has a wedge shape such that a thickness of the intermediate film is gradually reduced from an upper edge toward a lower edge and do not disclose a surface density of the plasticizer in the intermediate film in a region within 5-6 mm from the lower edge of the intermediate film is 0.3 mg/mm2 or more. Accordingly, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787